No. 2--06--0296                             filed: 1/12/07


                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                                       SECOND DISTRICT


SCOTT KIBORT,                             )          Appeal from the Circuit Court
                                          )          of Du Page County.
      Plaintiff-Appellant,                )
                                          )
v.                                        )          No. 05--CH--784
                                          )
DEAN WESTROM, in his Official Capacity as )
Chairman of The Du Page County Election   )
Commission, and THE DU PAGE               )
COUNTY ELECTION COMMISSION,               )          Honorable
                                          )          Kenneth L. Popejoy,
      Defendants-Appellees.               )          Judge, Presiding.
                                          )


       JUSTICE HUTCHINSON delivered the opinion of the court:

       Plaintiff, Scott Kibort, appeals from the trial court's order granting summary judgment in

favor of defendants, the Du Page County Election Commission and its chairman, Dean Westrom

(collectively referred to as the Commission), on plaintiff's complaint for declaratory and injunctive

relief. Plaintiff also appeals from the trial court's order denying his motion for summary judgment.

In his complaint, plaintiff alleged that the Commission had violated the Illinois Freedom of

Information Act (the Information Act) (5 ILCS 140/1 et seq. (West 2004)) by denying his request

to examine the ballots, ballot box tapes, and poll signature cards from the April 5, 2005, Glendale

Heights consolidated election. The trial court ruled that the Commission had not violated the

Information Act, because disclosure of the requested records was prohibited by sections 17--20 and
No. 2--06--0296


17--22 of the Election Code (10 ILCS 5/17--20, 17--22 (West 2004)). We hold that the trial court

properly construed the applicable provisions of the Information Act and the Election Code and affirm

its judgment.

       The record reflects that, on May 6, 2005, plaintiff submitted to the Commission a written

request to examine various records from the April 5, 2005, Glendale Heights consolidated election,

including ballots, ballot box tapes, and poll signature cards. On May 12, 2005, Robert Saar,

executive director of the Commission, sent plaintiff a letter denying access to all requested records.

       On May 19, 2005, plaintiff submitted a written letter of appeal to the Commission. On June

1, 2005, Westrom sent plaintiff a letter denying his appeal. In this letter, Westrom noted that section

7(1)(a) of the Information Act (5 ILCS 140/7(1)(a) (West 2004)) exempted from disclosure any

records prohibited from disclosure by federal or state law. Westrom explained that, pursuant to

section 17--20 of the Election Code, the ballots requested by plaintiff had been sealed and could be

unsealed for examination only upon a statutorily authorized discovery recount proceeding.

Additionally, Westrom stated that, pursuant to section 17--22 of the Election Code, the ballot box

tapes and poll signature cards requested by plaintiff had been sealed and could be unsealed only for

use as evidence in judicial proceedings.

       On June 1, 2005, plaintiff filed a complaint for declaratory and injunctive relief against the

Commission. As amended, the complaint contained four counts. Plaintiff subsequently dismissed

counts II and III of his complaint, pursuant to a partial settlement agreement with the Commission.

Count I of plaintiff's complaint alleged that the Commission had violated section 3 of the

Information Act (5 ILCS 140/3 (West 2004)) by denying his request to inspect the ballots, ballot box

tapes, and poll signature cards from the April 5, 2005, Glendale Heights consolidated election.



                                                 -2-
No. 2--06--0296


Count IV of plaintiff's complaint alleged that the Commission's denial of his request violated section

9(b) of the Information Act (5 ILCS 140/9(b) (West 2004)) because it "failed to sufficiently cite

sections of the Election Code that specifically prohibit from disclosure the ballots, ballot box tapes,

and poll signature cards." Plaintiff requested the trial court to enter an order declaring that the

Commission's denial of his request to inspect the ballots, ballot box tapes, and poll signature cards

was a violation of the Information Act. Plaintiff further requested the trial court to order the

Commission to immediately release the requested records for his inspection.

       The parties subsequently filed cross-motions for summary judgment. In his motion for

summary judgment, plaintiff argued that the undisputed evidence established that the requested

ballots, ballot box tapes, and poll signature cards were public records prepared, used, received, or

possessed by the Commission, a public body. Accordingly, plaintiff argued that disclosure of the

records was required by section 3 of the Information Act (5 ILCS 140/3 (West 2004)). Plaintiff also

argued that, in denying his inspection request, the Commission had failed to cite a section of the

Election Code that specifically prohibited disclosure of the requested records. In its motion for

summary judgment, the Commission did not dispute that the records requested by plaintiff were

"public records" and that the Commission was a "public body" as defined under the provisions of

the Information Act. Instead, the Commission argued that the requested records were exempt from

disclosure under section 7(1)(a) of the Information Act because the records had been sealed in

accordance with sections 17--20 and 17--22 of the Election Code. The Commission also argued that

Westrom's letter to plaintiff denying his appeal sufficiently cited the statutory provisions of the

Election Code that prohibited disclosure.




                                                 -3-
No. 2--06--0296


       On February 23, 2006, following a hearing, the trial court granted the Commission's motion

for summary judgment and denied plaintiff's motion for summary judgment. The trial court found

that, although sections 17--20 and 17--22 of the Election Code did not explicitly prohibit the

inspection of the ballots, ballot box tapes, and poll signature cards, they nonetheless imposed upon

the Commission a requirement to keep these records under seal pending any election contest

authorized by the Election Code. The trial court further found that the Commission would be unable

to comply with its statutory obligations under the Election Code if it permitted plaintiff access to the

sealed ballots, ballot box tapes, and poll signature cards. Therefore, the trial court concluded that

allowing plaintiff access to these records would violate the provisions of the Election Code and that

the records were exempt from disclosure under section 7(1)(a) of the Information Act. Additionally,

the trial court found that the Commission had sufficiently referenced sections 17--20 and 17--22 of

the Election Code as the basis of its denial of plaintiff's request for the records. Plaintiff

subsequently filed a timely notice of appeal.

       On appeal, plaintiff contends that the trial court erred in granting the Commission's motion

for summary judgment and denying his motion for summary judgment. Plaintiff argues that the trial

court erred in concluding that sections 17--20 and 17--22 of the Election Code prohibited the

Commission from disclosing the records he requested. Plaintiff argues that the sole purpose of

sections 17--20 and 17--22 was to establish a procedure for the preservation of ballots, ballot box

tapes, and poll signature cards. Plaintiff asserts that, because sections 17--20 and 17--22 contain no

express provision prohibiting disclosure of such records pursuant to the Information Act, the records

were not exempt from disclosure under section 7(1)(a) of the Information Act. Plaintiff argues that

the requested records satisfy the requirements for disclosure under the Information Act and that the



                                                  -4-
No. 2--06--0296


disclosure of the records is essential to permit citizens to "access and monitor the operations of

government to ensure free [and] fair elections." Plaintiff also argues that the trial court erred in

determining that the Commission's denial of his request sufficiently specified the statutory basis

supporting the claimed exemption.

       Summary judgment is appropriate where the pleadings, affidavits, depositions, and

admissions on file show that no genuine issue of material fact exists and that the moving party is

entitled to judgment as a matter of law. 735 ILCS 5/2--1005(c) (West 2004). Summary judgment

is proper where the parties agree on the relevant facts and the record presents only questions of law.

J.M. Beals Enterprises, Inc. v. Industrial Hard Chrome, Ltd., 194 Ill. App. 3d 744, 748 (1990). This

court reviews de novo a trial court's ruling on a motion for summary judgment. Adams v. Northern

Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). On appeal, the reviewing court is not bound by the trial

court's reasoning and it may sustain the trial court's decision on any basis appearing in the record.

Makowski v. City of Naperville, 249 Ill. App. 3d 110, 115 (1993).

       A resolution of the instant appeal requires a construction of the provisions of the Information

Act and the Election Code. Our objective when construing the meaning of a statute is to ascertain

and give effect to the legislature's intent. People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 279

(2003). The best indicator of the legislature's objectives in enacting a particular law is the plain

language of the statute. Southern Illinoisan v. Illinois Department of Public Health, 218 Ill. 2d 390,

415 (2006).

       Section 1 of the Information Act provides that it is "the public policy of the State of Illinois

that all persons are entitled to full and complete information regarding the affairs of government and

the official acts and policies of those who represent them as public officials and public employees."



                                                 -5-
No. 2--06--0296


5 ILCS 140/1 (West 2004). In accordance with this policy statement, section 3 of the Information

Act provides that "[e]ach public body shall make available to any person for inspection or copying

all public records, except as otherwise provided in Section 7 of this Act." 5 ILCS 140/3(a) (West

2004). In view of these statutory provisions, our supreme court has held that the purpose of the

Information Act is to provide the public with easy access to government information and that the

Information Act should be accorded " 'liberal construction to achieve this goal.' " Southern

Illinoisan, 218 Ill. 2d at 416, quoting Bowie v. Evanston Community Consolidated School District

No. 65, 128 Ill. 2d 373, 378 (1989).

       In the instant case, the parties do not dispute that, for purposes of the Information Act, the

Commission is a "public body" and the records requested by plaintiff are "public records." Instead,

the parties disagree on whether the records that plaintiff requested are exempt from disclosure under

Section 7(1)(a) of the Information Act. That section provides:

               "(1) The following shall be exempt from inspection and copying:

                       (a) Information specifically prohibited from disclosure by federal or State law

               or rules and regulations adopted under federal or State law." 5 ILCS 140/7(1)(a)

               (West 2004).

In view of the Information Act's purpose to make governmental records open to public scrutiny, our

supreme court has held that the exemptions to disclosure set forth in the Information Act are to be

narrowly construed so as not to defeat the Information Act's intended purpose. Southern Illinoisan,

218 Ill. 2d at 416. When a public body seeks to invoke one of the exemptions enumerated in section

7 as grounds for refusing disclosure, the "notice of denial shall specify the exemption claimed to

authorize the denial." 5 ILCS 140/9(b) (West 2004).



                                                 -6-
No. 2--06--0296


       In its June 1, 2005, letter denying plaintiff's request for access to the election documents, the

Commission specifically referenced the exemption contained in section 7(1)(a) of the Information

Act and indicated that the disclosure of the requested records was prohibited by the Election Code.

As to plaintiff's request for access to the ballots, the Commission indicated that disclosure was

prohibited by section 17--20 of the Election Code. That section provides that, after the election

judges at a precinct polling place have tallied the ballots and reported the results by telephone, the

judges shall:

                "[F]old or roll all of the ballots which have been counted by them, *** securely bind

       them, lengthwise and in width, with a soft cord *** and wrap the same with heavy wrapping

       paper on which the judges of election shall write their signature and seal the package with

       filament over the signatures and around the package lengthwise and crosswise, *** and

       enclose the ballots so wrapped *** in a secure canvass covering ***. The precinct judges

       of election shall elect 2 judges *** who shall immediately return the ballots, in such sealed

       canvass covering, to the election authority ***. *** Upon receiving the ballots so returned,

       the election authority shall carefully preserve the ballots for 2 months, subject to their

       examination in a discovery recount proceeding in accordance with law. *** At the

       expiration of that time such election authority shall remove the same from original package

       and shall destroy the same, together with all unused ballots returned from the polling places.

       If any contest of election is pending at such time in which such ballots may be required as

       evidence, and such election authority has notice thereof the same shall not be destroyed until

       after such contest is finally determined." 10 ILCS 5/17--20 (West 2004).




                                                 -7-
No. 2--06--0296


        As to plaintiff's request for ballot box tapes and poll signature cards, the Commission

indicated that disclosure was prohibited by section 17--22 of the Election Code. That section

provides, in pertinent part, as follows:

                "The judges of election shall make the tally sheet and certificate of results in

        triplicate. *** One list of voters, or other proper return with such certificate written thereon,

        and accompanying tally sheet footed up so as to show the correct number of votes cast for

        each person voted for, shall be carefully enveloped and sealed up by the judges of election,

        2 of whom *** shall immediately deliver same to the county clerk, or his deputy, at the office

        of the county clerk, or to an officially designated receiving station established by the county

        clerk where a duly authorized representative of the county clerk shall receive said envelopes

        for immediate transmission to the office of county clerk, who shall safely keep them. ***

        The poll book and tally list filed with the county clerk shall be kept one year, and certified

        copies thereof shall be evidence in all courts, proceedings and election contests." 10 ILCS

        5/17--22 (West 2004).

The parties agree that the "tally list" referred to in section 17--22 is what plaintiff sought to inspect

when he requested production of the "ballot box tapes." The parties also agree that the "poll book"

referred to in section 17--22 is what plaintiff sought to inspect when he requested production of the

"poll signature cards."

        On appeal, plaintiff does not dispute that sections 17--20 and 17--22 of the Election Code

establish procedures for the preservation of ballots, ballot box tapes, and poll signature cards

following an election. As noted above, plaintiff argues that, because these statutory provisions do

not contain any language specifically prohibiting disclosure of these records to the public, the trial



                                                  -8-
No. 2--06--0296


court erred in determining that these records were exempt from disclosure under section 7(1)(a) of

the Information Act.

        Our reading of the plain language of sections 17--20 and 17--22 of the Election Code leads

us to conclude that these provisions unambiguously prohibited the Commission from disclosing to

plaintiff the ballots, ballot box tapes, and poll signature cards from the April 5, 2005, Glendale

Heights consolidated election. Sections 17--20 and 17--22 required the precinct election judges of

the April 5, 2005, Glendale Heights consolidated election to seal in envelopes or canvass coverings

the ballots, ballot box tapes, and poll signature cards from the election. The statutes required the

election judges to seal these materials at the polling place after all of the ballots had been tallied and

the results reported by telephone. The election judges were then required to personally deliver these

sealed materials to the designated election authority. As the election authority, the Commission was

required by section 17--20 to "carefully preserve" the sealed ballots for a period of two months,

subject only to their examination in a discovery recount proceeding in accordance with the Election

Code. See 10 ILCS 5/17--20 (West 2004). Section 17--22 required the Commission to "safely keep"

the sealed ballot box tapes and poll signature cards for a period of one year, subject only to the use

of certified copies of these records as "evidence in all courts, proceedings and election contests."

10 ILCS 5/17--22 (West 2004). These statutory provisions plainly required the Commission to

safely keep the ballots, ballot box tapes, and poll signature cards as originally sealed by the election

judges, for the statutorily designated time period, unless called upon to deliver the documents, or

certified copies thereof, as evidence in a discovery recount, election contest, or other judicial

proceeding. As plaintiff's request to inspect the records under the Information Act was not a basis




                                                   -9-
No. 2--06--0296


on which disclosure was authorized by sections 17--20 and 17--22, the Commission correctly

determined that it was prohibited from unsealing these records to allow plaintiff to inspect them.

       A review of the case authority construing sections 17--20 and 17--22 and their statutory

predecessors reveals that the purpose of these statutory provisions is to preserve in an unspoiled

condition the ballots, ballot box tapes, and poll signature cards from an election, for use as proof of

the election results in court proceedings initiated under the Election Code or as evidence in another

judicial proceeding. As early as 1896, our supreme court held that the ballots were the best evidence

in determining the result of an election, when it "appears that they have been preserved in the manner

and by the officers prescribed in the statute, and have not been so exposed to the reach of

unauthorized persons as to afford a reasonable probability of their having been changed or tampered

with." Catron v. Craw, 164 Ill. 20, 23 (1896). When the ballots have been properly preserved and

have not been submitted to "improper exposure," they are "evidence of a higher and more controlling

character than the count of the judges and clerks of the election." Catron, 164 Ill. at 23; see also

Murphy v. Battle, 155 Ill. 182, 187-88 (1895). Illinois reviewing courts continue to hold that ballots

are the best evidence of election results if they "are in the same condition as when counted" and have

been preserved by the appropriate officers in the manner prescribed by law. Porter v. Greening, 347

Ill. 434, 438 (1932); see Bethard v. Mink, 10 Ill. App. 3d 525, 527 (1973); MacWherter v. Turner,

52 Ill. App. 2d 270, 273 (1964).       Where election ballots have been exposed to the reach of

unauthorized persons, the evidentiary value of the ballots diminishes and the ballots can no longer

be regarded as the best evidence of the election result. See Armburst v. Starkey, 3 Ill. 2d 131, 133

(1954); Bullman v. Cooper, 362 Ill. 469, 473 (1936).




                                                 -10-
No. 2--06--0296


       Illinois reviewing courts have also accorded significant evidentiary value to the tallies and

returns of the election judges, holding that such returns are prima facie evidence of the results of the

election. Armburst, 3 Ill. 2d at 133; Rogers v. Meade, 363 Ill. 630, 637 (1936). However, for such

returns to be considered, the evidence must "cast no discredit upon the returns." Talbott v.

Thompson, 350 Ill. 86, 92 (1932); see also Armburst, 3 Ill. 2d at 133 (noting that the returns of the

election judges are prima facie evidence of the election results, provided the returns "are not

discredited"). Ballots and other election records may also be properly admitted in other judicial

proceedings in addition to those specified in the Election Code. See People ex rel. Hoyne v.

Lueders, 269 Ill. 205, 211-12 (1915) (holding that the election authority was required to produce

ballots requested by a grand jury investigating potential criminal wrongdoing where such ballots

were the best evidence of alleged violation of election laws).

       In essence, the procedures contained in sections 17--20 and 17--22 of the Election Code

establish a mechanism akin to "a chain of custody" in a criminal case. Compliance with the statutory

guidelines minimizes the potential for tampering by "unauthorized persons" (see Catron, 164 Ill. at

23) and keeps the ballots and election records in "the same condition when produced in open court

as they were when counted by [the election] judges" (Haley v. Reidelberger, 340 Ill. 154, 158

(1930)).   Here, accommodation of plaintiff's inspection          request would have required the

Commission to unseal the ballots and records prepared by the election judges following the tallying

and reporting of the votes. Unsealing the records would necessarily compromise their integrity so

as to render them suspect for purposes of a proceeding to challenge the election. See Bethard, 10

Ill. App. 3d at 527-28. In light of the plain language of sections 17--20 and 17--22 and the case




                                                 -11-
No. 2--06--0296


authority discussed above, we agree with the trial court that these statutory provisions

unambiguously prohibited the Commission from disclosing the requested records to plaintiff.

       Plaintiff asserts that the records requested are not exempt from disclosure under section

7(1)(a) because sections 17--20 and 17--22 of the Election Code do not contain language

"specifically prohibiting" the public disclosure of ballots, ballot box tapes, and poll signature cards

or language indicating that these records are exempt from disclosure under the Information Act.

Plaintiff posits that, if the General Assembly had intended to preclude the disclosure of such records

under the Information Act, then it would have specifically so indicated in sections 17--20 and 17--22

of the Election Code, as it has done in the Open Meetings Act and the State Officials and Employees

Ethics Act. See 5 ILCS 120/2.06(e) (West 2004) (providing that "the verbatim record of a meeting

[of a public body] closed to the public shall not be open for public inspection or subject to discovery

in any administrative or judicial proceeding other than one brought to enforce the [Open Meetings

Act]"); 5 ILCS 430/20--95(a) (West 2004) (providing that "[d]ocuments generated by an ethics

officer under [the State Officials and Employees Ethics Act] *** are exempt from the provisions of

the Freedom of Information Act"). During oral argument, the Commission responded that any

ambiguity created by the omission of statutory language "specifically prohibiting" disclosure under

the Information Act is resolved when the statutory language is considered in its entirety. The

Commission argued that the language of sections 17--20 and 17--22 plainly shows that such

disclosure of these records was not intended.

       We reject plaintiff's assertion that the exemption contained in section 7(1)(a) of the

Information Act applies only in instances where the relevant statute specifically provides that it is

exempt from the provisions of the Information Act or otherwise contains an explicit prohibition

against public disclosure. While the General Assembly may choose to explicitly reference the

                                                 -12-
No. 2--06--0296


applicability of the Information Act to a statutory provision, the language of section 7(1)(a) certainly

imposes no such requirement. Instead, the plain language of section 7(1)(a) exempts from disclosure

"[i]nformation specifically prohibited from disclosure by federal or State law." 5 ILCS 140/7(1)(a)

(West 2004). We interpret such language to mean that records are exempt from disclosure under the

Information Act in instances where the plain language contained in a State or federal statute reveals

that public access to the records was not intended. See Roulette v. Department of Central

Management Services, 141 Ill. App. 3d 394, 400 (1986) (noting that provision of former Personnel

Records Act (Ill. Rev. Stat., 1984 Supp., ch. 116 , par. 207(a)) that prohibited state employees from

viewing any testing document or other material used by state agency for management planning

precluded the state agency from accommodating request under the Information Act for the disclosure

of the results of a psychological examination administered to a job applicant).

       While we do not dispute that the exception contained in section 7(1)(a) of the Information

Act does not apply in instances where a State or federal statute is ambiguous or silent in regard to

the disclosure of public records, we are not presented with such a situation in the instant case. Here,

although sections 17--20 and 17--22 lack any language specifically referencing the applicability of

the Information Act or explicitly forbidding public access to ballots, ballot box tapes, and poll

signature cards, the language of these statutory provisions nonetheless unambiguously prohibits

disclosure of such records. Sections 17--20 and 17--22 plainly require the Commission to maintain

and keep these records in the sealed condition in which they were received from the election judges.

As we have already discussed, the Commission could not comply with these statutory directives if

it allowed the public to have access to these records pursuant to the provisions of the Information

Act. To interpret sections 17--20 and 17--22 in a manner that would permit the public to have access



                                                 -13-
No. 2--06--0296


to these election documents would be to contravene the legislature's purpose in enacting these

provisions. See Burger v. Lutheran General Hospital, 198 Ill. 2d 21, 40 (2001) (noting that statute

should not be construed in a manner that would lead to absurd results). Notably, plaintiff has not

cited a single case holding that disclosure of the sealed ballots, ballot box tapes, and poll signature

cards from an election is required under the provisions of the Information Act. Lacking contrary

authority, we conclude that the language of sections 17--20 and 17--22 unambiguously prohibits

disclosure of the records requested by plaintiff. See Roulette, 141 Ill. App. 3d at 400.

       We also reject plaintiff's argument that the public policy underlying the Information Act

mandates the disclosure of ballots, ballot box tapes, and poll signature cards to enable the public to

monitor "the public officials charged with maintaining elections." While we do not dispute that the

purpose of the Information Act is to permit citizens to access information for the purpose of

monitoring the affairs of government (5 ILCS 140/1 (West 2004)), we also note that sections 17--20

and 17--22 of the Election Code are predicated on an equally compelling public policy that the

integrity of ballots and other election records should be protected against tampering. As noted by

the court in Stradford v. Reinecke, 6 Ill. App. 2d 537, 544 (1955), the purpose of such legislation

was "to safeguard to the people of this State their rights of suffrage, to prevent illegal voting and to

insure their elective will. The ballots were to be preserved for a specified period following an

election and their integrity carefully and dutifully preserved to be used as evidence to effect that

purpose." The disclosure provisions of the Information Act are not absolute, and the legislature

noted in its statement of intent that the Information Act "shall be the exclusive State statute on

freedom of information, except to the extent that other State statutes might create additional

restrictions on disclosure of information." 5 ILCS 140/1 (West 2004). In enacting the safekeeping

provisions of sections 17--20 and 17--22 of the Election Code, the legislature determined that the

                                                 -14-
No. 2--06--0296


need to preserve the integrity of certain election records outweighed the public's interest to inspect

them.

        Moreover, plaintiff's argument overlooks the remedies provided in the Election Code to

challenge the results of an election. As plaintiff acknowledged during oral argument, the discovery

recount and election contest provisions of the Election Code provide citizens and candidates for

elected office the opportunity to challenge election results. See 10 ILCS 5/22--9.1, 23--1.1a et seq.

(West 2004). Through the election contest provisions of the Election Code, citizens may allege the

existence of mistake, fraud, or other irregularity in the casting, counting, return, or canvass of the

votes in an election. See 10 ILCS 5/23--1.3a, 23--20 (West 2004). Through such proceedings,

citizens may seek the entry of an order requiring the election authority to release the sealed election

records it is charged with safely keeping. See 10 ILCS 5/23--23 (West 2004). Therefore, although

plaintiff was foreclosed by sections 17--20 and 17--22 of the Election Code from viewing the

requested election records pursuant to a request for information under the Information Act, he

nonetheless had an opportunity to challenge the propriety of the election through one of the

proceedings provided under the Election Code. Additionally, plaintiff could have sought inspection

of the ballots by filing a mandamus action in the trial court or requested the State's Attorney to

investigate election irregularities. See Lueders, 269 Ill. at 211-12.

        Finally, we find unpersuasive plaintiff's argument that the Commission's denial of his request

failed to contain a sufficiently specific explanation of the statutory basis supporting the claimed

exemption. Section 9(b) of the Information Act provides that, when a request for public records is

denied on the basis that the records are exempt under section 7 of the Information Act, "the notice

of denial shall specify the exemption claimed to authorize the denial." 5 ILCS 140/9(b) (West 2004).

Here, as detailed above, the Commission's June 1, 2005, letter denying plaintiff's request specifically

                                                 -15-
No. 2--06--0296


cited section 7(1)(a) as the exemption relied upon and sections 17--20 and 17--22 of the Election

Code as the State laws that prohibited disclosure of the requested records. The letter also provided

an explanation why sections 17--20 and 17--22 prohibited disclosure of the requested records. We

agree with the trial court that the Commission's letter sufficiently explained the basis for its denial

of plaintiff's request, and we conclude that the Commission did not violate section 9(b) of the

Information Act.

       For the foregoing reasons, we affirm the trial court's order granting the Commission's motion

for summary judgment and denying plaintiff's motion for summary judgment.

       Affirmed.

       McLAREN and KAPALA, JJ., concur.




                                                 -16-